Citation Nr: 0408064	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which found that new and material 
evidence had not been received and denied reopening of a 
claim for service connection for schizophrenia.  The veteran 
entered notice of disagreement with this decision in August 
2002; the RO issued a statement of the case in September 
2002; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in October 2002.  

The veteran's claim for service connection for PTSD was 
originally denied by RO rating decision dated in April 1992, 
with RO letter notice to the veteran (that included notice of 
appellate rights) dated April 8, 1992.  By letter dated 
September 4, 1986, the RO informed the veteran that his 
request to reopen a claim for service connection for PTSD was 
denied, and informed him of his appellate rights.  By letter 
dated December 24, 1986, the RO informed the veteran that his 
request to reopen a claim for service connection for PTSD was 
again denied, and informed him of his appellate rights.  RO 
letters in January, May, and November 1987 informed the 
veteran that the claim for service connection for PTSD had 
been previously denied.  In an October 1993 letter, the RO 
informed the veteran that he had not submitted new and 
material evidence to reopen a previously denied claim for 
service connection for PTSD.  In October 2002, the veteran 
again entered a claim to reopen service connection for PTSD.  
In a December 2002 rating decision, the RO denied reopening 
of service connection for PTSD, and in January 2003 the 
veteran entered what the Board construes as a notice of 
disagreement with this decision.  The record does not reflect 
that the RO has subsequently issued a statement of the case 
that addresses the claim to reopen service connection for 
PTSD.  For this reason, the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD is addressed below in the REMAND portion 
of this decision.  As the veteran has entered a notice of 
disagreement, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim to reopen 
service connection for schizophrenia on the basis of new and 
material evidence has been obtained; VA has notified the 
appellant of the evidence needed to substantiate the claim to 
reopen addressed in this decision and obtained all relevant 
evidence designated by the appellant in order to assist in 
substantiating the claim for VA compensation benefits; in 
light of the reopening of the claim for service connection 
for schizophrenia, there is no reasonable possibility that 
additional assistance would further aid in substantiating the 
claim to reopen. 

2.  The veteran's claim for service connection for a 
psychiatric disorder was denied in an August 1979 Board 
decision.

3.  The evidence associated with the claims file subsequent 
to the August 1979 Board decision which is new and, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The August 1979 Board decision to deny a claim for 
service connection for a psychiatric disorder was final when 
issued.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100 (2003).

2.  The additional evidence associated with the file since 
the Board's August 1979 denial of the claim is new and 
material, and the claim for service connection for 
schizophrenia is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 20.1105 (2003); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The duty to notify 
provisions of the VCAA and implementing regulations apply to 
claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds in this case that the VCAA requirements have 
been met on the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for schizophrenia.  In the rating decision, statement of the 
case, and supplemental statements of the case, the RO advised 
the veteran of what must be demonstrated to reopen a claim 
for service connection for schizophrenia.  In a June 2001 
letter, the RO informed the veteran of the evidence needed to 
substantiate his claim to reopen service connection for 
schizophrenia, including the need for evidence of an injury 
or disease in military service, evidence of a current 
physical disability, and medical opinion evidence to show a 
relationship between current disability and an injury, 
disease, or event in service.  The RO advised the veteran 
that VA would request any information or evidence the veteran 
wanted VA to obtain, and any medical evidence from his 
doctors about which he told VA, and requested the veteran to 
provide information regarding medical treatment; the RO sent 
a VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  The RO also advised the 
veteran that he could obtain any of the records and send them 
to VA.  In the September 2002 statement of the case, the RO 
provided the veteran the statutory and regulatory provisions 
of the VCAA.  Thus, the veteran has been advised which 
portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
treatment records.  Accordingly, the Board finds that no 
further notice to the veteran or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

Moreover, in light of the finding that new and material 
evidence has been received and the reopening of the claim for 
service connection for schizophrenia, no further evidence is 
necessary to substantiate the veteran's claim to reopen 
service connection for schizophrenia.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claim to reopen.  See 38 C.F.R. 
§ 3.159(a),(c) (2003). 
As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for schizophrenia.  Further 
development of the reopened claim is addressed in the REMAND 
below.  

II.  New and Material Evidence to Reopen Claim 
for Service Connection for Schizophrenia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2003).

In this case, the veteran had active duty service from March 
1967 to August 1970.  In a 1975 rating decision, the RO 
denied service connection for adult situational adjustment 
reaction with depression and anxiety.  In the August 1979 
decision, the Board denied the veteran's claim for service 
connection for a psychiatric disorder.  The Board's August 
1979 decision denying the veteran's claim for service 
connection for a psychiatric disorder was final when issued.  
38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 20.1100.  The Board will now 
consider whether new and material evidence has been presented 
since the August 1979 Board decision to reopen a claim for 
service connection for a psychiatric disorder diagnosed as 
schizophrenia.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the VCAA apply 
only to a claim to reopen a finally decided claim that was 
received on or after August 29, 2001.  38 C.F.R. § 3.159(c) 
(2003).  As the veteran in this case filed his claim to 
reopen in April 2001, prior to the August 29, 2001 effective 
date for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence at 38 C.F.R. § 3.156(a) do not apply; the 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final August 
1979 Board decision.

The August 1979 Board decision found that the veteran's 
psychiatric abnormality during service was acute and 
transient and left no residual disability at service 
separation, and that a neurosis or psychosis did not exist 
during the veteran's active service.  The Board concluded 
that a presumption of service incurrence of schizophrenia was 
not warranted, and that a psychiatric disorder was not 
incurred in or aggravated by service.  In the discussion and 
evaluation, the Board reasoned that, although a psychiatric 
disorder was diagnosed in the latter part of the veteran's 
service, it was an acute reaction manifested by temporary 
anxiety and depression; the psychiatric disorder during 
service was a personality disorder; and that no psychiatric 
disorder was reported until several years after service.  The 
Board's August 1979 decision denying an appeal for service 
connection for a psychiatric disorder was final when issued.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.

The veteran essentially contends that his claim for service 
connection for a psychiatric disorder should be reopened and 
service connection for schizophrenia should be granted.  He 
contends that he was "misdiagnosed" in 1969 and 1970, and 
believes that a different outcome (service connection) is now 
warranted.  The veteran submitted evidence to the effect that 
he did not have a psychiatric disorder prior to service, he 
had psychiatric symptoms in service, he had psychiatric 
symptoms within one year of service separation, and he 
experienced continuous post-service psychiatric symptoms.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the Board's August 1979 
decision is new and, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for schizophrenia.  The 
evidence of record at the time of the August 1979 Board 
decision included  service medical records, VA hospital 
records, private physician letters with etiology opinion, VA 
examination report, VA psychological testing results, and VA 
outpatient treatment records.  

Service medical records reflect normal neurologic and 
psychiatric entrance examinations; a February 1970 
psychiatric consultation reflecting post-Vietnam marital 
problems and depression, with difficulty in concentration and 
maintaining a positive attitude, diagnosed as adult 
situational adjustment reaction with depression and anxiety.  
At the service separation examination in July 1970, the 
veteran was found to be neurologically and psychiatrically 
normal. 

VA hospital records reflect that, just over one year after 
service separation, the veteran was hospitalized in October 
1971 for what was diagnosed as passive-aggressive personality 
of aggressive type, and chronic alcoholism.

A private physician, D.R.A., M.D., wrote that he had treated 
the veteran since January 1971 for psychiatric symptoms of 
nervousness and inability to get along with people since his 
return from Vietnam.  The diagnosis was personality disorder. 

At a VA examination in December 1974, the veteran reported a 
history of suicidal reaction in service, divorce, living and 
working with his father, conflicts with authorities, and 
medication for nervousness.  Clinical examination revealed no 
abnormalities, and the resulting diagnosis was adult 
situational adjustment reaction with depression and anxiety 
(by history), but not found on current examination. 

Report of hospitalization in July 1975 reflects a one day 
hospitalization for symptoms of anxiety due to inability to 
maintain a job or develop lasting relationships with other 
people, diagnosed as chronic undifferentiated schizophrenia.  
Psychological testing in July 1975 suggested problems with 
social adjustment, breakdowns and addiction.  

At a VA examination in October 1975, the veteran complained 
of having become more nervous and anxious, and took an 
overdose of tranquilizers to get medical treatment.  The 
resulting diagnosis was depression. 

A December 1977 report from a private psychotherapist, R.A., 
M.E.D., reflects that the veteran suffered from anxiety and 
depression, considered to be adjustment reaction to adult 
life (personality disorder was not found).  In July 1978, 
this psychotherapist offered the opinion that the veteran 
appeared to have been susceptible to emotional problems, and 
that his emotional problems were aggravated during military 
service. 

Additional evidence associated with the veteran's claims file 
since the Board's August 1979 decision to deny service 
connection for a psychiatric disorder consists of VA 
examination reports, VA hospitalization reports, VA 
outpatient treatment records, and multiple written statements 
from the veteran.  For example, a July 1980 VA outpatient 
clinic examination report reflects a history of severe 
emotional problems, including maladjustment in situational 
stress response, since service in Vietnam.  Symptoms reported 
include frequently losing temper, leaving or getting fired 
from jobs, relational problems, and legal problems.  A 
December 1981 VA examination report reflects the veteran's 
complaints of anxiety, depression, nervousness, and 
apprehension; clinical findings of preoccupation with Vietnam 
situation; and a diagnosis of a history of post-traumatic 
stress syndrome that was not found on examination.   

The record reflects multiple hospitalizations for chronic 
schizophrenia since the early 1980's.  For example, a report 
of VA hospitalization in January 1981 reflects the veteran's 
complaints of having "delayed stress disorder," findings of 
having some symptoms of PTSD, and diagnoses of residual 
schizophrenia, alcohol abuse (or chronic alcoholism), and 
adjustment disorder with possible delayed stress syndrome.  A 
July 1982 VA report of hospitalization reflects diagnoses of 
chronic paranoid schizophrenia, continuous alcohol 
dependence, and chronic antisocial personality.  An October 
to November 1983 VA report of hospitalization likewise 
reflects a diagnosis of chronic paranoid type schizophrenia.  
Subsequent reports of hospitalization also reflect treatment 
for exacerbations of hallucinations and other symptomatology 
attributed to chronic paranoid type schizophrenia. 

The additional evidence associated with the veteran's claims 
file since the Board's August 1979 decision to deny service 
connection for a psychiatric disorder includes multiple lay 
statements in support of the veteran's claim.  A lay 
statement from E.H. received in December 1986 reflects that 
he knew the veteran before he went to Vietnam, the veteran 
had no mental problems prior to service, and that the veteran 
was "sick" after service from August 1970 to 1971.  A lay 
statement from the veteran's mother received in December 1986 
reflects that the veteran was a different person ("a mad 
man") when he returned from service, and that, before August 
31, 1971, a VA representative and a judge recommended that 
she have the veteran committed for psychiatric treatment.  

VA outpatient treatment records dated from May 2000 to April 
2001 reflect continued treatment for the veteran's diagnosed 
schizophrenia (or schizoid affective disorder) with 
depression.  VA outpatient treatment records dated from June 
2001 to February 2002 likewise reflect continued treatment 
for the veteran's diagnosed schizophrenia with depression and 
suicidal thoughts.  VA outpatient treatment records also 
reflect a February 2002 diagnosis of depression with 
psychotic features.  A July 2001 VA outpatient treatment 
entry reflects the veteran's reported history of hearing 
voices during service, which he inaccurately reported to be 
from 1968 to 1969. 

Based on a review of the evidence, the Board finds that the 
evidence associated with the claims file subsequent to the 
Board's August 1979 decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for schizophrenia.  The evidence of record 
includes lay evidence that the veteran did not have a 
psychiatric disorder prior to service entrance; he served in 
Vietnam; he experienced psychiatric symptomatology in service 
in February 1970 that included depression and anxiety; he 
manifested psychiatric symptoms within a few months of 
service; various post-service psychiatric diagnoses that 
account for the psychiatric symptoms; and a private medical 
opinion that the veteran's emotional problems were aggravated 
during military service.  The additional medical evidence of 
record received since the Board's August 1979 decision 
reflects that the veteran continued to experience anxiety, 
depression, and nervousness after service.  The Board finds 
it significant that, although the post-service diagnoses that 
account for the veteran's psychiatric symptoms differ, the 
veteran experienced some of the same symptoms after service 
that he experienced in service, namely anxiety and 
depression, which the Board determined in August 1979 to be 
"acute and transient."  The additional medical evidence 
represents a new medical diagnosis for the veteran's symptoms 
that included anxiety and depression.  For example, in 
February 2002, the veteran's depression was diagnosed as 
depression with psychotic features.  No medical etiology 
opinion is of record to answer the question of whether the 
veteran's in-service psychiatric symptomatology represents 
the early onset of schizophrenia that was first diagnosed 
after service in 1975.   

The additional lay evidence added to the record since the 
August 1979 Board decision includes lay statements to the 
effect that the veteran had no psychiatric symptoms prior to 
service, but was mentally "sick" when he returned from 
service.  The additional evidence of record includes a 
history of severe emotional problems, including maladjustment 
in situational stress response, since service in Vietnam.  
The veteran also offered (July 2001) a new history of 
manifestation of audible hallucinations during service that, 
for the limited purpose of determining whether the claim 
should be reopened, the Board must presume to be credible.  
For these reasons, the Board finds that the evidence received 
subsequent to the Board's August 1979 decision is new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for schizophrenia have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105; 38 C.F.R. § 3.156(a).  As 
the claim for service connection for schizophrenia is 
reopened, the Board will address the claim below in the 
REMAND appended to this decision. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for schizophrenia is 
reopened; the appeal is granted to this extent only.


REMAND

In light of reopening of the claim for service connection for 
schizophrenia, additional development is warranted in order 
to reach a decision on this issue.  VA shall provide the 
veteran a medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  A VA examination and medical etiology opinion are 
"necessary to make a decision on a claim" where, as in this 
case, there is competent evidence of a current disability 
(schizophrenia), the lay evidence (veteran's written 
assertions) indicates that the disability or symptoms may be 
associated with active service, and the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim (no medical etiology opinion of record, 
including on the question of whether in-service psychiatric 
symptoms represent an early onset of later-diagnosed 
schizophrenia).  38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).

In a December 2002 rating decision, the RO found that new and 
material evidence had not been received, and denied reopening 
of a claim service connection for PTSD.  In January 2003, the 
veteran effectively entered a notice of disagreement with the 
denial of reopening of service connection for PTSD.  The 
record does not reflect that the RO has subsequently issued a 
statement of the case that addresses this issue.  In order to 
comply with due process requirements, a remand is in order 
for the RO to prepare a statement of the case on the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for PTSD.  See Manlincon, 12 
Vet. App. 238.  

Accordingly, to ensure full compliance with due process 
requirements and to assist in the development of the 
veteran's claims, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those 
specified below, are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  The RO should also notify 
the veteran of what evidence is required 
to substantiate the claim for service 
connection for a psychiatric disorder, to 
include schizophrenia; what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should schedule the veteran 
for VA psychiatric examination, and send 
the claims folder to the VA examiner for 
review.  The purpose of the examination 
is to determine the etiology of the 
veteran's currently diagnosed psychiatric 
disorders, including the question of 
whether the diagnosed schizophrenia is 
etiologically related to in-service 
psychiatric symptomatology.  The examiner 
should review the relevant portions of 
the claims file in conjunction with the 
examination and indicate in writing that 
he or she has done so.  Following a 
review of the relevant evidence in the 
claims file, the history obtained from 
the veteran, the mental status 
examination, and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as likely 
as not (a 50 percent or more likelihood) 
that any psychiatric disorder that may be 
currently present, to include 
schizophrenia, began during the veteran's 
active service or is causally linked to 
any incident of service, including 
psychiatric symptomatology (including 
depression and anxiety) manifested in 
service in February 1970 that was 
diagnosed as adult situational adjustment 
reaction with depression and anxiety.  
The examiner is also asked to provide a 
rationale for any opinion expressed.

3.  Thereafter, the RO should 
readjudicate the reopened claim for 
service connection for schizophrenia.  If 
the decision is not favorable to the 
veteran, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative and they 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

4.  The RO should provide the veteran a 
statement of the case regarding the 
application to reopen a claim for service 
connection for PTSD.  The statement of 
the case should address all aspects of 
this claim and compliance with the VCAA.  
Further, the veteran should be advised 
that, if he wishes the Board to address 
the application to reopen the claim for 
service connection for PTSD, he must 
submit a timely substantive appeal in 
response to the statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



